CALVERT INTERNATIONAL EQUITY FUND Supplement to Calvert Equity and Asset Allocation Funds Prospectus Class A, B, C and Y dated January 31, 2013 Calvert Equity Funds Prospectus Class I dated January 31, 2013 Date of Supplement: February 15, 2013 The portfolio management table under “Portfolio Management – Investment Subadvisors” in the Fund Summary for Calvert International Equity Fund is revised and restated as follows in order to add Rolf Kelly of Thornburg Investment Management, Inc.: Investment Subadvisors. Thornburg Investment Management, Inc. (“Thornburg”) and Martin Currie, Inc. (“Martin Currie”) (each a “Subadvisor”) Portfolio Length of Time Manager Name Title Managing Fund William V. Fries, Co-Portfolio Manager, Since CFA Managing Director, December 2009 Thornburg Wendy Trevisani Co-Portfolio Manager, Since Managing Director, December 2009 Thornburg Lei “Rocky” Wang, Co-Portfolio Manager, Since CFA Managing Director, December 2009 Thornburg Rolf Kelly, CFA Co-Portfolio Manager, Since February Managing Director, 2013 Thornburg David Sheasby Portfolio Manager, Global Since Equities and Head of ESG, December 2009 Martin Currie Christine Director, Portfolio Manager, Since Montgomery Martin Currie December 2009 In addition, the portfolio management table for Thornburg Investment Management, Inc. under “Management of Fund Investments – More Information About the Advisor, Subadvisors and Portfolio Managers – Calvert International Equity Fund” is revised and restated as follows in order to add Rolf Kelly: Portfolio Manager Business Experience During Last 5 Years Role on Management Team William V. Fries, CFA Managing Director and Portfolio Manager, Thornburg Portfolio Manager Wendy Trevisani Managing Director and Portfolio Manager, Thornburg Portfolio Manager Lei “Rocky” Wang, CFA Managing Director and Portfolio Manager, Thornburg Portfolio Manager Rolf Kelly, CFA December 2012 – present: Managing Director and Portfolio Manager, Thornburg Portfolio Manager 2011 – December 2012: Associate Portfolio Manager, Thornburg 2007 – 2011: Equity Research Analyst, Thornburg 2
